UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 001-07775 MASSEY ENERGY COMPANY (Exact name of registrant as specified in its charter) Delaware 95-0740960 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 4 North 4th Street, Richmond, Virginia (Address of principal executive offices) (Zip Code) (804) 788-1800 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes xNo ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (check one): Large accelerated filer x Accelerated filer ¨ Non-accelerated filer ¨ (Do not check if a smaller reporting company) Smaller reporting company ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨ No x As of April 20, 2011, there were 103,101,921 shares of common stock, $0.625 par value (“Common Stock”), outstanding. 1 MASSEY ENERGY COMPANY FORM 10-Q For the Quarterly Period Ended March 31, 2011 TABLE OF CONTENTS PAGE PART I:FINANCIAL INFORMATION Item 1. Financial Statements 3 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 21 Item 3. Quantitative and Qualitative Disclosures About Market Risk 32 Item 4. Controls and Procedures 32 PART II:OTHER INFORMATION Item 1. Legal Proceedings 32 Item 1A. Risk Factors 37 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 43 Item 6. Exhibits 44 SIGNATURES 45 2 Table of Contents PART I: FINANCIAL INFORMATION Item 1. Financial Statements MASSEY ENERGY COMPANY CONSOLIDATED STATEMENTS OF INCOME (In Thousands, Except Per Share Amounts) UNAUDITED Three Months Ended March 31, Revenues Produced coal revenue $ $ Freight and handling revenue Purchased coal revenue Other revenue Total revenues Costs and expenses Cost of produced coal revenue Freight and handling costs Cost of purchased coal revenue Depreciation, depletion and amortization, applicable to: Cost of produced coal revenue Selling, general and administrative Selling, general and administrative Other expense Loss (Gain) on derivative instruments ) Total costs and expenses Income before interest and taxes Interest income Interest expense ) ) Gain on short-term investment - (Loss) income before taxes ) Income tax benefit (expense) ) Net (loss) income $ ) $ Net (loss) income per share Basic $ ) $ Diluted $ ) $ Shares used to calculate net(loss) income per share Basic Diluted Dividends per share $ $ See Notes to Consolidated Financial Statements 3 Table of Contents MASSEY ENERGY COMPANY CONSOLIDATED BALANCE SHEETS (In Thousands, Except Share Amounts) UNAUDITED March 31, December31, ASSETS Current assets Cash and cash equivalents $ $ Trade and other accounts receivable, less allowance of $906 Inventories Income taxes receivable Other current assets Total current assets Property, plant and equipment, net Intangible assets, net Goodwill Other noncurrent assets Total assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities Accounts payable, principally trade and bank overdrafts $ $ Short-term debt Payroll and employee benefits Other current liabilities Total current liabilities Noncurrent liabilities Long-term debt Deferred income taxes Pension obligation Other noncurrent liabilities Total noncurrent liabilities Total liabilities Shareholders’ equity Capital stock Preferred – authorized 20,000,000 shares without par value; none issued - - Common – authorized 300,000,000 shares of $0.625 par value; issued 103,122,505 and 102,496,160 shares, respectively Treasury stock ) ) Additional capital Retained earnings Accumulated other comprehensive loss ) ) Total shareholders’ equity Total liabilities and shareholders’ equity $ $ See Notes to Consolidated Financial Statements 4 Table of Contents MASSEY ENERGY COMPANY CONSOLIDATED STATEMENTS OF CASH FLOWS (In Thousands) UNAUDITED Three Months Ended March 31, CASH FLOWS FROM OPERATING ACTIVITIES Net (loss) income $ ) $ Adjustments to reconcile Net (loss) income to Cash provided by operating activities: Depreciation, depletion and amortization Share-based compensation expense Amortization of bond discount Deferred income taxes ) Gain on disposal of assets ) ) Gain on reserve exchange - ) Gain on insurance recovery - ) Net change in fair value of derivative instruments ) Realized gain on short-term investment - ) Asset retirement obligations accretion Changes in operating assets and liabilities: Increase in accounts receivable ) ) Increase in inventories ) ) Decrease in other current assets Increase in other assets ) ) (Increase) decrease in accrued income taxes ) Increase in accounts payable and bank overdrafts Increase in other accrued liabilities Increase in other noncurrent liabilities Increase in pension obligation Asset retirement obligations payments ) ) Cash provided by operating activities CASH FLOWS FROM INVESTING ACTIVITIES Capital expenditures ) ) Proceeds from redemption of short-term investment - Proceeds from sale of assets Proceeds from insurance recovery - Cash utilized by investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES Issuance of common stock - Repayments of capital lease obligations ) ) Repayment for 6.625% senior notes - ) Cash dividends paid ) ) Proceeds from stock options exercised Income tax benefit from stock option exercises - Cash provided by financing activities (Decrease) increase in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ See Notes to Consolidated Financial Statements 5 Table of Contents Notes to Consolidated Financial Statements Significant Accounting Policies Basis of Presentation The consolidated financial statements do not include footnotes and certain financial information normally presented annually under accounting principles generally accepted in the United States (“GAAP”) and, therefore, should be read in conjunction with the Annual Report on Form 10-K of Massey Energy Company (“we,” “our,” “us,” “Massey” or the “Company”) for the year ended December31, 2010.Accounting measurements at interim dates inherently involve greater reliance on estimates than at year-end.The results of operations for the quarterly period ended March 31, 2011 are not necessarily indicative of results that can be expected for the fiscal year ending December31, 2011. The consolidated financial statements included herein are unaudited; however, the financial statements contain all adjustments (consisting of normal recurring accruals), which, in our opinion, are necessary to present fairly our consolidated financial position at March 31, 2011, our consolidated results of operations for the three months ended March 31, 2011 and 2010, and cash flows for the three months ended March 31, 2011 and 2010, in conformity with GAAP. The consolidated financial statements include our accounts and the accounts of our wholly owned and majority owned direct and indirect subsidiaries.Significant intercompany transactions and accounts are eliminated in consolidation.We have no independent assets or operations.We do not have a controlling interest in any separate independent operations.Investments in business entities in which we do not have control, but have the ability to exercise significant influence over the operating and financial policies, are accounted for under the equity method. All of our direct and substantially all of our indirect operating subsidiaries, each such subsidiary being indirectly 100% owned by us, fully and unconditionally, jointly and severally, guarantee our obligations under the 6.875% senior notes due 2013 (“6.875% Notes”), the 3.25% convertible senior notes due 2015 (“3.25% Notes”) and the 2.25% convertible senior notes due 2024 (“2.25% Notes”).The subsidiaries not providing a guarantee of the 6.875% Notes, the 3.25% Notes and the 2.25% Notes are minor (as defined under Securities and Exchange Commission (“SEC”) Rule 3-10(h)(6) of Regulation S-X).See Note 8 to the Notes to Consolidated Financial Statements for a more complete discussion of debt. We have evaluated subsequent events through the date the consolidated financial statements were issued. Merger with Alpha Natural Resources, Inc. On January 28, 2011, the Company entered into an Agreement and Plan of Merger (the “Merger Agreement”) with Alpha Natural Resources, Inc., a Delaware corporation (“Alpha”), and Mountain Merger Sub, Inc., a Delaware corporation and a wholly owned subsidiary of Alpha (“Merger Sub”), providing for the acquisition of Massey by Alpha.Subject to the terms and conditions of the Merger Agreement, Massey will be merged with and into Merger Sub (the “Merger”), with Massey surviving the Merger as a wholly owned subsidiary of Alpha. At the effective time of the Merger, each share of Common Stock issued and outstanding immediately prior to the effective time (other than shares owned by (i) Alpha, us or Merger Sub or their respective subsidiaries (which will be cancelled) or (ii) stockholders who have properly exercised and perfected appraisal rights under Delaware law) will be converted into the right to receive 1.025 shares of Alpha common stock and $10.00 in cash, without interest (the “Massey Merger Consideration”).No fractional shares of Alpha common stock will be issued in the Merger, and Massey stockholders will receive cash in lieu of fractional shares, if any, of Common Stock. Immediately upon completion of the Merger, Massey stockholders will own approximately 46% of the combined company. The consummation of the Merger is subject to certain conditions, including (i)the adoption by Massey stockholders of the Merger Agreement and (ii)the approval by the Alpha stockholders of (x)an amendment to Alpha’s certificate of incorporation to increase the number of shares of Alpha common stock that Alpha is authorized to issue in order to permit issuance of the Alpha common stock in connection with the Merger and (y)the issuance of Alpha common stock in connection with the Merger.In addition, the Merger is subject to clearance under the Hart-Scott-Rodino Antitrust Improvements Act of 1976 (the ”HSR Act”), as amended, which has been received, as well as other customary closing conditions. 6 Table of Contents The Merger Agreement contains customary covenants, including covenants providing for each of the parties: (i) to conduct its operations in all material respects according to the ordinary and usual course of business consistent with past practice during the period between the execution of the Merger Agreement and the closing of the Merger; (ii)to use reasonable best efforts to cause the transaction to be consummated; (iii) not to initiate, solicit or knowingly encourage inquiries, proposals or offers relating to alternate transactions or, subject to certain exceptions, engage in any discussions or negotiations with respect thereto; and (iv) to call and hold a special stockholders’ meeting and, subject to certain exceptions, recommend adoption of the Merger Agreement, in our case, and amendment of the Alpha certificate of incorporation and issuance of Alpha common stock in connection with the Merger, in the case of Alpha. The Merger Agreement also contains certain termination rights and provides that, (i)upon termination of the Merger Agreement under specified circumstances, including, but not limited to, a change in the recommendation of the Massey board of directors or termination of the Merger Agreement to enter into a written definitive agreement for a “superior proposal”, Massey will owe Alpha a cash termination fee of $251 million; (ii) upon the termination of the Merger Agreement under specified circumstances, including, but not limited to, a change in the recommendation of the board of directors of Alpha or termination of the Merger Agreement to enter into a written definitive agreement for a “superior proposal”, Alpha will owe Massey a cash termination fee of $252 million; and (iii) upon the termination of the Merger Agreement due to Alpha’s failure to obtain the required stockholder approval at the Alpha stockholders’ meeting in the absence of a competing proposal, Alpha will owe Massey a cash termination fee of $72 million. In addition, Alpha is obligated to pay a cash termination fee of $360 million to us if all the conditions to closing have been met and the Merger is not consummated because of a breach by Alpha’s lenders of their obligations to finance the Merger. The SEC has declared effective the Form S-4 Registration Statement concerning the agreement and plan of merger between Alpha and Massey. In connection with the Merger, a definitive joint proxy statement/prospectus has been mailed to our stockholders on or about April 29, 2011.The close of business on April 27, 2011 is the record date for determining the holders of common stock that will be entitled to notice of and to vote at each of Alpha’s and Massey’s respective special meetings of stockholders regarding the Merger and any adjournment of the special meetings.Each of Alpha and Massey intend to hold their respective special meetings of stockholders on June 1, 2011. If the Alpha and Massey stockholders approve the Merger-related proposals at their respective special meetings, then, subject to certain other customary closing conditions, Alpha and Massey expect to close the Merger promptly after the special meetings on June 1, 2011. Acquisition of Cumberland On April 19, 2010, we completed the acquisition of Cumberland Resources Corporation and certain affiliated entities (“Cumberland”) for a purchase price of $644.7 million in cash and 6,519,034 shares of Common Stock.Prior to the acquisition, Cumberland was one of the largest privately held coal producers in the United States.Cumberland’s operations include primarily underground coal mines in Southwestern Virginia and Eastern Kentucky.As a result of the acquisition, we obtained an estimated 415 million tons of contiguous coal reserves. We also obtained a preparation plant in Kentucky served by the CSX railroad and a preparation plant in Virginia served by the Norfolk Southern railroad.We did not incur or assume any third-party debt as a result of the acquisition of Cumberland.The acquisition of Cumberland increases our metallurgical coal reserves, strengthens our ability to globally market steam and metallurgical quality coal, and optimizes both operational best practices and working capital generation. The following unaudited pro forma information has been prepared for illustrative purposes only and assumes the acquisition of Cumberland occurred at the beginning of each of the periods being presented.The unaudited pro forma results have been prepared based on estimates and assumptions that we believe are reasonable; however, they are not necessarily indicative of the consolidated results of operations had the acquisition of Cumberland occurred at the beginning of each of the periods presented or of future results of operations. 7 Table of Contents Three Months Ended March 31, (In Thousands) Total revenue As reported $ $ Pro forma $ $ Net (loss) income As reported $ ) $ Pro forma $ ) $ Inventories Inventories consisted of the following: March 31, 2011 December31, 2010 (In Thousands) Saleable coal $ $ Raw coal Coal inventory Supplies inventory Total inventory $ $ Saleable coal represents coal ready for sale, including inventories designated for customer facilities under consignment arrangements of $29.5 million and $34.8 million at March 31, 2011 and December31, 2010, respectively.Raw coal represents coal that generally requires further processing prior to shipment to the customer. (5)Other Current Assets Other current assets are comprised of the following: March 31, 2011 December31, 2010 (In Thousands) Longwall panel costs $ $ Deposits Other Total other current assets $ $ Deposits consist primarily of funds placed in restricted accounts with financial institutions to collateralize letters of credit that support workers’ compensation requirements, insurance and other obligations.As of March 31, 2011 and December31, 2010, Deposits includes $59.4 million of funds pledged as collateral to support $58.2 million of outstanding letters of credit.In addition, Deposits at March 31, 2011 and December31, 2010, includes$11.6 million of United States Treasury securities supporting various regulatory obligations.Deposits also includes $16.3 million and $17.8 million for future equipment deliveries as of March 31, 2011 and December31, 2010, respectively. The Other caption in the table above at March 31, 2011 and December31, 2010 includes $42.0 million and $10.0 million, respectively, associated with the funding of a portion of our deferred compensation plan. 8 Table of Contents We have committed to the divestiture of certain assets that are not part of our short-term mining plan.At March 31, 2011 and December31, 2010, the carrying amount of assets held for sale totaled $18.9 million and $24.2 million, respectively, and is included in Other current assets. Property, Plant and Equipment Property, plant and equipment is comprised of the following: March 31, 2011 December31, 2010 (In Thousands) Land, buildings and equipment $ $ Mining properties owned in fee and leased mineral rights $ $ Mine development $ $ Total property, plant and equipment Less accumulated depreciation, depletion and amortization ) ) Property, plant and equipment, net $ $ Property, plant and equipment includes gross assets under capital leases of $12.3 million at December31, 2010. Intangible assets As part of the acquisition of Cumberland during 2010, we acquired intangible assets with a fair value of $167.0 million.Intangible assets are comprised of the following: (In Thousands) March 31, 2011 December31, 2010 Coal sales contracts $ $ Transportation contracts Mining permits Intangible assets, cost Accumulated amortization ) ) Intangible assets, net $ $ Amortization expense related to these Intangible assets was $14.3 million for the three months ended March 31, 2011. 9 Table of Contents Debt Debt is comprised of the following: March 31, 2011 December31, 2010 (In Thousands) 6.875% senior notes due 2013, net of discount of $2,346 and $2,538, respectively $ $ 3.25% convertible senior notes due 2015, net of discount of $107,532 and $112,740, respectively 2.25% convertible senior notes due 2024 Capital lease obligations 91 Total debt Amounts due within one year ) ) Total long-term debt $ $ The weighted average effective interest rate of the outstanding borrowings was 7.3% at both March 31, 2011 and December31, 2010. Convertible Debt Securities The discount associated with the 3.25% Notes is being amortized via the effective-interest method increasing the reported liability until the notes are carried at par value on their maturity date.We separately account for the liability and equity components in a manner reflective of our nonconvertible debt borrowing rate, which was determined to be 7.75% at the date of issuance. We recognized $5.2 million and $4.8 million of pre-tax non-cash interest expense for the amortization of the discount for the three months ended March 31, 2011 and 2010, respectively. As a result of the announcement of a June 1, 2011 expected closing date for the Merger, on May 2, 2011 the 3.25% Notes became convertible at the option of each of the holders into consideration in (a) an amount up to 100% of the 3.25% Notes’ principal amount payable in cash, plus (b) the excess of such amount, if any, payable, at our option, in cash, stock or a combination of cash and stock (collectively “Conversion Property”).The 3.25% Notes are convertible into Conversion Property equal to 11.4542 shares of Common Stock (or, after the Merger, of Reference Property, as defined in the Indenture) per $1,000 principal amount of the 3.25% Notes.The conversion period will remain open, at a minimum, until July 2, 2011, unless notice is provided that the Merger will not occur, and may be extended under certain circumstances. The 2.25% Notes became callable by us at par as of April 6, 2011.On May 2, 2011, we issued a redemption notice to the holders of the 2.25% Notes, with redemption subject to certain conditions set forth in the redemption notice, redeemable on June 1, 2011 (“Redemption Date”) subject to certain conditions, including the consummation of the Merger.The holders of the 2.25% Notes can convert their notes into shares of Common Stock up until the close of business May 31, 2011. If all of the 2.25% Notes outstanding at March 31, 2011 are converted prior to the Redemption Date, we will have to issue 287,113 shares of Common Stock. 6.875% Notes On May 4, 2011, in connection with the Merger, Alphaannounced that itcommenced a cash tender offer for any and all of our outstanding 6.875% Notes (the "Tender Offer"). The Tender Offer is conditioned upon satisfaction or waiver of certain conditions, including the closing of the Merger and the consummation of an offering by Alpha of one or more series of its senior notes, the net proceeds of which are sufficient to purchase the 6.875% Notes tendered in the Tender Offer. The complete terms and conditions of the Tender Offer are set forth in the Offer to Purchase and related Letter of Transmittal that were issued by Alpha in connection with the Tender Offer. 10 Table of Contents Pension Expense Net periodic pension expense for both our qualified defined benefit pension plan and nonqualified supplemental benefit pension plan is comprised of the following components: Three Months Ended March 31, (In Thousands) Service cost $ $ Interest cost Expected return on plan assets ) ) Recognized loss Amortization of prior service cost 1 1 Net periodic pension expense $ $ We paid benefits to participants of the nonqualified supplemental benefit pension plan $0.1 million for the three month periods ended March 31, 2011 and 2010, respectively.We expect to contribute approximately $0.3 million for benefit payments to participants for the nonqualified supplemental benefit pension plan in 2011.During the first quarter of 2011 and 2010, we contributed $5.5 million and $4.6 million, respectively, to the qualified defined benefit pension plan.We expect to make contributions totaling approximately $20 million to the qualified defined benefit pension plan in 2011. Other Noncurrent Liabilities Other noncurrent liabilities are comprised of the following: March 31, 2011 December31, 2010 (In Thousands) Reclamation $ $ Workers' compensation and black lung Other postretirement benefits Other Total other noncurrent liabilities $ $ Black Lung and Workers’ Compensation Expense Expenses for black lung benefits and workers’ compensation related benefits include the following components: Three Months Ended March 31, (In Thousands) Self-insured black lung benefits: Service cost $ $ Interest cost Amortization of actuarial (gain) loss ) Subtotal black lung benefits expense Other workers' compensation benefits Total black lung and workers' compensation benefits expense $ $ 11 Table of Contents Payments for benefits, premiums and other costs related to black lung and workers’ compensation liabilities were $12.3 million and $8.4 million for the three months ended March 31, 2011 and 2010, respectively. Other Postretirement Benefits Expense Net periodic postretirement benefit cost includes the following components: Three Months Ended March 31, (In Thousands) Service cost $ $ Interest cost Recognized loss Amortization of prior service credit ) ) Net periodic postretirement benefit cost $ $ Payments for benefits related to postretirement benefit cost were $1.3 million and $1.5 million for the three months ended March 31, 2011 and 2010, respectively. Common Stock Issuance On March 23, 2010, we completed a registered underwritten public offering of 9,775,000 shares of our common stock, $0.625 par value per share at a public offering price of $49.75 per share, resulting in proceeds to us of $466.7 million, net of fees.In April 2010, we used the net proceeds of this offering to fund a portion of the cash consideration for the acquisition of Cumberland.See Note 3 to the Notes to Consolidated Financial Statements for a discussion of the acquisition of Cumberland. Earnings Per Share The number of shares of our Common Stock used to calculate basic earnings per share for both the three months ended March 31, 2011 and 2010, is based on the weighted average of outstanding shares of Common Stock during the respective periods.The number of shares of Common Stock used to calculate diluted earnings per share is based on the number of shares of Common Stock used to calculate basic earnings per share plus the dilutive effect of stock options and other stock-based instruments held by our employees and directors during each period and debt securities currently convertible into shares of Common Stock during each period.The effect of dilutive securities issuances in the amount of 0.9 million and 0.1 million shares of Common Stock for the three months ended March 31, 2011 and 2010, respectively, and were excluded from the calculation of diluted income per share of Common Stock, as such inclusion would result in antidilution. 12 Table of Contents The computations for basic and diluted (loss) income per share are based on the following per share information: Three Months Ended March 31, (In Thousands, Except Per Share Amounts) Numerator: Net (loss) income - numerator for basic $ ) $ Effect of convertible notes - 44 Adjusted net (loss) income - numerator for diluted $ ) $ Denominator: Weighted average shares - denominator for basic Effect of stock options/restricted stock - Effect of convertible notes - Adjusted weighted average shares - denominator for diluted Net (loss) income per share: Basic $ ) $ Diluted $ ) $ The 2.25% Notes are convertible by holders into shares of Common Stock during certain periods under certain circumstances.As of March 31, 2011, the price per share of Common Stock had reached the specified threshold for conversion.If all of the 2.25% Notes outstanding at March 31, 2011 had been eligible for conversion and were converted at that date, we would have issued 287,113 shares of Common Stock.On May 2, 2011,we issued a redemption notice to the holders of the 2.25% Notes (see Note 8 for additional details). The 3.25% Notes are convertible under certain circumstances and during certain periods into (i) cash, up to the aggregate principal amount of the 3.25% Notes subject to conversion and (ii) cash, Common Stock or a combination thereof, at our election in respect to the remainder (if any) of our conversion obligation.As of March 31, 2011, the 3.25% Notes had not reached the specified threshold for conversion. As a result of the announcement of a June 1, 2011 expected closing date for the Merger, on May 2, 2011 the 3.25% Notes became convertible at the option of each of the holders into consideration in (a) an amount up to 100% of the 3.25% Notes’ principal amount payable in cash, plus (b) the excess of such amount, if any, payable, at our option, in cash, stock or a combination of cash and stock (collectively “Conversion Property”).The 3.25% Notes are convertible into Conversion Property equal to 11.4542 shares of Common Stock (or, after the Merger, of Reference Property, as defined in the Indenture) per $1,000 principal amount of the 3.25% Notes.The conversion period will remain open, at a minimum, until July 2, 2011, unless notice is provided that the Merger will not occur, and may be extended under certain circumstances. 13 Table of Contents Derivative Instruments Upon entering into each coal sales and coal purchase contract, we evaluate each of our contracts to determine if they qualify for the normal purchase normal sale (“NPNS”) exception prescribed by current accounting guidance.We use coal purchase contracts to supplement our produced and processed coal in order to provide coal to meet customer requirements under sales contracts.We are exposed to certain risks related to coal price volatility.The purchases and sales contracts we enter into allow us to mitigate a portion of the underlying risk associated with coal price volatility.The majority of our contracts qualify for the NPNS exception and therefore are not accounted for at fair value.For those contracts that do not qualify for the NPNS exception at inception or lose their designation at some point during the duration of the contract, the contracts are required to be accounted for as derivative instruments and must be recognized as assets or liabilities and measured at fair value.Those contracts that do not qualify for the NPNS exception have not been designated as cash flow or fair value hedges and, accordingly, the net change in fair value is recorded in current period earnings.Our coal sales and coal purchase contracts that do not qualify for the NPNS exception as prescribed by current accounting guidance are offset on a counterparty-by-counterparty basis for derivative instruments executed with the same counterparty under a master netting arrangement. Tons outstanding under coal purchase and coal sales contracts that do not qualify for the NPNS exception are as follows: March 31, December31, (In Thousands) Purchase contracts Sales contracts The increase in tons outstanding under coal purchase and coal sales contracts that do not qualify for the NPNS exception as of March 31, 2011, is primarily due to certain contracts identified in the first quarter of 2011 that no longer qualified for the NPNS exception, which are now accounted for at fair value. The fair values of our purchase and sales derivative contracts have been aggregated in the Consolidated Balance Sheets as of March 31, 2011 and December31, 2010, as follows: March 31, December31, (In Thousands) Other current assets $
